Citation Nr: 1452433	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1 Entitlement to service connection for bilateral hearing loss.

2 Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the Veteran's appeal in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's December 2013 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As the Board noted in its prior Remand, the February 2012 VA examiner did not explain why the Veteran's current hearing loss did not arise as a result of noise exposure as a carpenter and the occasional noise from the big gun on his ship rather than post service noise exposure.  Additionally, the VA examiner concluded that the Veteran's tinnitus was related to his hearing loss, but did not opine as to whether it was at least as likely as not that the Veteran's tinnitus was related to his military service.  Accordingly, the Board remanded the Veteran's appeal for an addendum opinion.

A January 2014 addendum opinion indicated that the Veteran's hearing loss was less likely than not related to service, reasoning: 
	
	[N]on combat noise exposure.  No evidence of hearing loss until 	2011 audiogram.  30 years of occupational and recreational noise 	exposure after the military.  If hearing protection was used, some 	noise over time does penetrate into the ear, through hearing 	protection, causing permanent hearing loss. 

Again, the opinion did not address the Veteran's in-service noise exposure as a carpenter.

Regarding the Veteran's claim for tinnitus, the January 2014 addendum opinion only opined that the Veteran's tinnitus was less likely than not due to the Veteran's hearing loss.  The opinion again failed to address whether the Veteran's tinnitus was related to his military service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a new VA examination by a different audiologist to address the etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner.  

Following examination of the Veteran and review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran s current hearing loss is etiologically related to his noise exposure while in service?  Please explain why or why not and in doing so discuss the facts that the Veteran did not wear hearing protection while exposed to noise in service and did wear hearing protection while working as a carpenter after service and while participating in recreational shooting.

(b)  Is it at least as likely as not (50% probability or greater) that the Veteran s current tinnitus is etiologically related to his noise exposure while in service?  Please explain why or why not and in doing so, discuss the facts that the Veteran did not wear hearing protection while exposed to noise in service and did wear hearing protection while working as a carpenter after service and while participating in recreational shooting.

2.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



